NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-1399

                                RFR INDUSTRIES, INC.,

                                                       Plaintiff-Appellant,

                                            v.

                            REX-HIDE INDUSTRIES, INC.,

                                                       Defendant/Third Party Plaintiff-
                                                       Appellee,

                                            v.

                                CENTURY STEPS, INC.
                          (doing business as Century Precast),

                                                       Third Party Defendant-Appellee.


       Robert G. Oake, Jr., Oake Law Office, of Allen, Texas, argued for plaintiff-
appellant.

       Chris Flood, Flood & Flood, of Houston, Texas, for defendant/third party plaintiff-
appellee.

       John R. Emerson, Haynes and Boone, LLP, of Dallas, Texas, argued for third
party defendant-appellee. With him on the brief was William D. White.

Appealed from: United States District Court for the Northern District of Texas

Judge Ed Kinkeade
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1399

                             RFR INDUSTRIES, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                          REX-HIDE INDUSTRIES, INC.,

                                                     Defendant/Third Party Plaintiff-
                                                     Appellee,

                                         v.

                              CENTURY STEPS, INC.
                        (doing business as Century Precast),

                                                     Third Party Defendant-Appellee.

                                  Judgment
ON APPEAL from the       United States District Court for the Northern District of Texas


in CASE NO(S).           3:02-CV-1444.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, SCHALL, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED December 4, 2008                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk